Citation Nr: 0829314	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye hemorrhage, to 
include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to June 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran disagreed 
with this decision in October 2005.  He perfected a timely 
appeal in December 2005 and requested a Board hearing which 
was held before the undersigned Acting Veterans Law Judge in 
July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he incurred a left eye hemorrhage 
during active service, including as a result of hypertension.  
Service medical records dated in January 2004 reflect that 
the in-service examiner found that the veteran's left eye 
condition possibly was secondary to hypertension.  A July 
2005 RO decision granted service connection for hypertension.  
At the July 2008 Board hearing, the veteran stated that a VA 
ophthalmologist had told him that his left eye hemorrhage 
probably was the result of high blood pressure.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet .App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

To date, the veteran also has not received appropriate VCAA 
notice.  Accordingly, and because this claim is being 
remanded for additional development, on remand, the veteran 
should be provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice 
on the appellant's claim of entitlement 
to service connection for left eye 
hemorrhage, to include as secondary to 
service-connected hypertension.  A copy 
of the notice letter must be included 
in the claims file.

2.  Ask the veteran to identify all VA 
and non-VA clinicians who have evaluated 
or treated him for a left hemorrhage 
since his separation from service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not been associated 
with the claims file already.  A copy of 
any negative response(s) should be 
included in the claims file.

3.  Schedule the veteran for VA 
examination(s) to determine the nature 
and etiology of any current left eye 
hemorrhage.  The claims folder must be 
made available to the examiner(s) for 
review.  Based on the examination and 
review of the record, the examiner(s) 
should provide an opinion whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran's left eye hemorrhage, if 
diagnosed, is related to active service 
or was caused or aggravated by active 
service.  

4.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
service connection for left eye 
hemorrhage, to include as secondary to 
service-connected hypertension.  If the 
benefit sought on appeal remains denied, 
the veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
